Citation Nr: 9930820	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for dorsal spine 
deformity with traumatic arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This appeal arose from a March 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in May 1998.  In November 1998, 
this case was remanded by the Board of Veterans' Appeals 
(Board) for additional development.  The veteran and his 
representative were informed of the continued denial of his 
claim by a supplemental statement of the case issued in June 
1999.


FINDING OF FACT

The veteran's service-connected dorsal spine arthritis is 
manifested by stiff, painful movement, with the ability to 
bring his hands to his knees, no extension and side bending 
to 15 degrees; x-ray evidence of marked degenerative changes; 
a lack of coordinated movements due to spinal rigidity; easy 
fatigability; weakened movement; and flare-ups.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for the service-
connected dorsal spine arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1); Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 
5010/5291-5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been service-connected for dorsal spine 
arthritis since March 1955.  He had complained of pain at the 
time of his discharge from service, with a history of a 
sprain following heavy lifting.

VA examined the veteran in February 1997.  He had experienced 
the gradual onset of restriction in his ability to sit or 
stand for long periods ever since the time of the original 
injury due to pain at the T11-12 area.  He stated that he 
felt as if he were "bent over."  He described the pain as 
"knife-like" and indicated that it was relieved by lying 
flat.  The objective examination noted a 55 degree kyphosis 
in the standing position.  The pelvic rim was in close 
approximation to the lower rib cage.  He was able to extend 
to 15 degrees, to flex 55 degrees and side bend to 20 
degrees.  Forward flexion of 30 degrees with 55 degrees of 
kyphosis allowed him to bring his hands to the level of his 
knees; he was unable to go beyond this point.  No sensory 
deficits were present.  Thoracic scoliosis to the right was 
noted with left shoulder and lumbar droop.  An x-ray revealed 
a kyphotic curve; wedging starting at T9 and passing through 
T10, T11, T12 and L1.  The interspace between T12 and what 
appeared to be the top of the lumbar segment was degenerated.  
There was lipping on the articulating edges of both vertebral 
segments.  The worst degenerative changes were at the T12 
level.  The diagnoses were kyphoscoliotic curve; remote back 
injury, thoracolumbar; degenerative discopathy and 
arthropathy, vertebral bodies, thoracolumbar.

The veteran was examined by VA in March 1998.  He complained 
of increasing pain in the upper and low back.  The objective 
examination noted that he moved stiffly and rather weakly.  
He had a tendency to hang his head forward in an outward 
thrust position, estimated to be at about 50 degrees flexion 
with an upward tilt of the chin.  Extension was to 30 
degrees; flexion was to 55 degrees; and inclination was to 20 
degrees bilaterally.  Rotation was to 25 degrees on the right 
and to 35 degrees on the left.  On forward flexion, he was 
able to touch his knees with his fingertips.  Side bending 
showed a range of 15 to 20 degrees.  He displayed 50 to 55 
degrees of kyphosis in the standing position.  His pelvic rim 
was very close to the rib cage.  An x-ray revealed a kyphotic 
curve in the lumbar and thoracic areas estimated at about 50 
degrees and a lumbar scoliotic curve.  There were marked 
degenerative changes in the T11-12 and L1 disc spaces with 
spurring; there was also intracorporeal protrusion of disc 
material at L1.  The impression was kyphoscoliotic curve, 
idiopathic; by record old Scheuermann's epiphysitis.

Another VA examination of the veteran was performed in 
February 1999.  He indicated that he had recently developed 
more pain in the thoracic spine, pointing to the kyphotic 
area as the most painful (at about the T10 level).  He stated 
that the pain made it difficult to sleep and that he was only 
able to stand for about 15 minutes at a time.  Any form of 
distance walking was difficult and resulted in pain.  The 
physical examination noted that he moved rather stiffly and 
that he had a tendency to carry his head in an outward 
position with the chin in an upward thrust.  There was 50 to 
55 degrees of kyphosis.  There was no associated scoliotic 
curve that could be determined.  Forward flexion was noted to 
be difficult to measure accurately because of his kyphosis, 
but he could bring his hands to the level of his knees.  Side 
bending showed a range of 15 degrees.  Extension showed no 
range in the thoracic segments.  The end points of all of 
these ranges of motion were painful to the veteran with 
slight pain being produced at the start of the range 
performance.  An x-ray showed kyphosis that measured 55 
degrees and marked degenerative changes in the vertebral 
bodies starting at T10 and extended distally through T10, 
T11, T12, and L1.  The facets were difficult to see because 
of the configuration of the spine but they were not well 
demarcated.  He had a very slight scoliotic curve, with 
convexity to the right at the thoracolumbar area and mild 
beginning curve to the left in the upper lumbar segments.  
The diagnoses were kyphoscoliotic curve, idiopathic; 
degenerative arthropathy, thoracic spine; and degenerative 
discopathy, thoracic and thoracolumbar spine. 

The examiner then commented that the veteran had a severe 
degree of dorsal spine arthritic changes.  His chest 
expansion was severely limited, which suggested that this 
arthritis was also present in the articulations between his 
ribs and his vertebral column or at the costovertebral 
articulations.  He displayed an overall lack of flexibility.  
Passive range of motion was not possible, being limited by 
mechanics in the face of kyphosis and pain experienced at the 
extremes of ranges.  A person of the veteran's age should be 
expected to display 75 to 80 degrees of flexion, 40 degrees 
of side bending and 25 to 30 degrees of extension.  He 
clearly lacked flexibility.  Coordinated movements would not 
be possible because of his relative rigidity.  The poorly 
developed back musculature which has resulted from his 
condition would add to easy fatigability and weakened 
movement.  The veteran was noted to have flare-ups during use 
of his back as evidenced by his need to sit repeatedly and 
his disturbance of sleep.

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1998).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1998).

Moderate or severe limitation of motion of the dorsal spine 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, Code 
5291 (1998).

According to 38 C.F.R. Part 4, Code 5295 (1998), a 20 percent 
disability evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with ostoearthritic changes, or narrowing or 
irregularity of the joint space, or with some of the above 
with abnormal mobility on forced motion.

After reviewing the entire claims file, the Board has 
determined that the veteran's thoracic spine disability is 
more appropriately rated under 38 C.F.R. Part 4, Code 5295 
(1998) by analogy to similar disability of the lumbar spine.  
It seems the service-connected traumatic arthritic changes 
were more likely than not symptoms and manifestations of the 
curve.  The Board has also determined that a 40 percent 
evaluation pursuant to Code 5295 is justified.  The evidence 
establishes that the veteran suffers from severe symptoms 
resulting from his service-connected dorsal spine disability.  
Forward flexion was markedly limited.  His side bending, 
according to the recent VA examination, was limited by 10 to 
15 degrees.  X-ray studies revealed marked degenerative 
changes in the thoracic vertebral bodies.  His movements were 
stiff and painful; in fact, he displayed an overall lack of 
flexibility.  Moreover, he suffered from easy fatigability 
and weakened movement as a result of poorly developed 
musculature of the back directly related to his service-
connected dorsal spine arthritis.  Flare-ups were also 
evidenced by his need to sit repeatedly and by the 
disturbance of his sleep.  Therefore, it is found than an 
evaluation of 40 percent for the service-connected dorsal 
spine traumatic arthritis is warranted.

However, the evidence does not establish that an 
extraschedular increased evaluation is warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The veteran 
has not claimed, nor has he presented any objective evidence, 
that this disability, standing alone, has caused marked 
interference with employment.  Furthermore, he has not 
presented any evidence that he has been hospitalized because 
of his service-connected dorsal spine arthritis; as such, 
there is no evidence that it has resulted in "frequent 
periods of hospitalization."  As a consequence, it is found 
that an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321 is not justified.

In conclusion, it is found, after weighing all of the 
evidence of record and after resolving any doubt in favor of 
the veteran, that an evaluation of 40 percent for the 
service-connected dorsal spine arthritis is warranted.


ORDER

An evaluation of 40 percent for the service-connected 
traumatic arthritis of the dorsal spine is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

